             Case 1:20-cv-01469-DLF Document 2 Filed 06/04/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



BLACK LIVES MATTER DC, et al.
          Plaintiffs,

        v.
                                                       Case No. 1:20-cv-1469
DONALD J. TRUMP, et al.
           Defendants.



                          LCvR 26.1 DISCLOSURE CERTIFICATE

        Certificate required by LCvR 26.1 of the Local Rules for the United States District Court

for the District of Columbia:

        I, the undersigned, counsel of record for Black Lives Matter D.C. (BLMDC), certify that

to the best of my knowledge and belief, the following are parent companies, subsidiaries, affiliates,

or companies which own at least 10% of the stock of BLMDC which have any outstanding

securities in the hands of the public.

        BLMDC is affiliated with the Black Lives Matter Global Foundation. BLMDC has no other

affiliations, does not have a parent company or any subsidiaries, and has neither issued stock nor

is publicly held.

        These representations are made in order that judges of this Court may determine the need

for recusal.

                                              __/s/ Kaitlin Banner ________________________

                                              Kaitlin Banner
                                              Attorney of Record for Black Lives Matter D.C.




                                                 1
